UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1443



TAYE GEBRETSADIK TEKLE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-891-505)


Submitted:   October 31, 2006             Decided:   January 22, 2007


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, Bethesda, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, James A.
Hunolt, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Taye Gebretsadik Tekle, a native and citizen of Ethiopia,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order adopting and affirming the immigration judge’s order denying

his motion to reopen and reconsider.             We deny the petition for

review.

           We review the denial of a motion to reopen or reconsider

with   extreme   deference   and   only    for   an   abuse   of    discretion.

Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999).                 Such motions

are disfavored “in a deportation proceeding, where, as a general

matter, every delay works to the advantage of the deportable alien

who wishes merely to remain in the United States.”            INS v. Doherty,

502 U.S. 314, 323 (1992). “[A]dministrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.”     8 U.S.C. § 1252(b)(4)(B) (2000).

           With respect to Tekle’s motion for reconsideration, he

failed to show any error of law or fact.               With respect to his

request to reopen, Tekle failed to show that the evidence was

material and could not have been presented at the hearing.                See 8

C.F.R. § 1003.23(b)(2), (3) (2006).              Accordingly, we find the

immigration judge did not abuse her discretion.

           We find no abuse of discretion with the Board’s denial of

Tekle’s motion for a transcript.      Insofar as Tekle seeks review of

the immigration judge’s order denying his applications for asylum,


                                   - 2 -
withholding from removal and withholding under the Convention

Against Torture, we are without jurisdiction. Tekle did not appeal

the immigration judge’s order to the Board.      Consequently, he did

not exhaust his administrative remedies.       See Asika v. Ashcroft,

362 F.3d 264, 267 n.3 (4th Cir. 2004); Farrokhi v. INS, 900 F.2d

697, 700 (4th Cir. 1990).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                - 3 -